July 30, 1993     UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No.  92-1756

             IN RE: ANTONIO L. CORDOVA-GONZALEZ,
                          Appellant.
                                      

No.  92-8038
                              IN RE:

                    ANTONIO L. CORDOVA-GONZALEZ,
                            Petitioner.

                                         

                         ERRATA SHEET

   The  opinion of  this  court issued  on  June 30,  1993,  is
amended as follows:

   On page 7, line 10:  delete the word "his".

July 1, 1993      UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1756

             IN RE: ANTONIO L. CORDOVA-GONZALEZ,
                          Appellant.
                                         

No. 92-8038

                           IN RE: 

                 ANTONIO L. CORDOVA-GONZALEZ
                         Petitioner.

                                         

                         ERRATA SHEET

   The  opinion of  this  Court issued  on  June 30,  1993,  is
amended as follows:

   On  cover  sheet caption  for  No. 92-1756  change  the name
"Antenio" to "Antonio".

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1756

             IN RE: ANTONIO L. CORDOVA-GONZALEZ,

                          Appellant.

                                        

No. 92-8038

                            IN RE:

                 ANTONIO L. CORDOVA-GONZALEZ,
                         Petitioner.

                                          

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]
                                                     

                                        

                            Before

                     Breyer, Chief Judge,
                                        
                Selya and Cyr, Circuit Judges.
                                             

                                        

   Antonio Cordova-Gonzalez on brief pro se.
                           

                                        
                        June 30, 1993
                                        

     Per Curiam.   Antonio Cordova Gonzalez  was disbarred by
               

the United States  District Court for the District  of Puerto

Rico.  Cordova appealed  that decision.   This  court ordered

Cordova to  show cause why we should  not disbar him as well.

The matters  were consolidated.   We now affirm  the district

court's order,  and disbar Cordova from  practice before this

court.

                              I
                               

     Cordova does not seriously dispute the facts as found by

Magistrate  Arenas, the  committee  of lawyers  appointed  by

Judge  Laffitte, and the district  court.  We  agree with the

committee that,  with respect to the  first charge, involving

the provision of bail on behalf of Cordova's client Irma Cruz

Vazquez, Cordova  may not "technically" have  violated D.P.R.

Local Rule  401.1(C)(3).  The  rule prohibits  a lawyer  from

standing bail for  his client,  but in this  case it  appears

that Cordova's  wife  actually posted  the bond,  and it  was

never conclusively  determined that  Cordova owned or  had an

interest in the property that his wife put up to secure Cruz'

release.    This  technicality,  however,  does  not  absolve

Cordova of all culpability in the matter: the committee found

that Cordova's wife posted bail "under his auspices and  with

his  express concurrence,"  and did  so by  pledging property

that was  subject to the  jurisdiction of  the United  States

Bankruptcy Court in bankruptcy proceedings that involved both

                             -2-

Mr.  and  Mrs. Cordova.    Cordova therefore  connived  at an

effort  to deceive  the  district court  by obtaining  Cruz's

release  through the  pledge  of property  that  was not  the

pledgor's to give, and thus violated ABA Model Rule 8.4(d) by

engaging in conduct that is prejudicial to the administration

of justice.1

     With respect  to the  second charge,  we agree with  the

district court  that Cordova  violated ABA Model  Rule 1.8(a)

when he borrowed $100,000  from his client Jose Lopez-Nieves.

Rule 1.8(a) prohibits a lawyer from  entering into a business

transaction  with a  client unless,  among other  things, the

terms of  the transaction  are fair  and reasonable  and "are

fully disclosed and transmitted in writing to the client in a

manner  which can  be reasonably  understood by  the client."

Cordova borrowed  money from Lopez-Nieves  without disclosing

to his client (a) that he did not own the property pledged as

collateral, (b) that his wife -- who did own the collateral -

-  and he  were involved  in bankruptcy proceedings,  and (c)

that the collateral  was subject to  the jurisdiction of  the

bankruptcy court, which had not approved the pledge.

     As  to the  third charge,  that Cordova  filed pleadings

containing vitriolic  slurs on  judges and lawyers  that were

                    

1.   The American Bar Association Model Rules of Professional
Conduct govern the conduct of lawyers who practice before the
United  States District  Court in  Puerto  Rico.   Local Rule
211.4(B).

                             -3-

"degrading to  the law, the  bar and the Court,"  we will not

repeat Cordova's  invective  here.   We  do find  the  record

adequate legally  to support the  district court's conclusion

that the  pleadings  Cordova  submitted  "show  an  incessant

incorporation  of abusive and  disrespectful language against

judges  and  opposing  counsel, replete  with  offensive  and

vituperative statements in contravention  of Rules 3.5(c) and

8.4(d) of the Model Rules of Professional Conduct."

                              II
                                

     We  review  the  district  court's  decision  to  disbar

Cordova  only  for  abuse  of  discretion,  In  re  Grievance
                                                             

Committee of  United States District  Court, 847 F.2d  57, 61
                                           

(2d Cir.  1988); In  re Evans,  801 F.2d 703,  706 (4th  Cir.
                             

1986);  In re  Olkon, 795  F.2d 1379,  1381 (8th  Cir. 1986);
                    

Standing Committee on Discipline v. Ross, 735 F.2d 1168, 1172
                                        

(9th Cir. 1984), and we find none here.  Cordova  is a lawyer

of  some   thirty  years  experience,  and   no  stranger  to

disciplinary proceedings.   See  In re Cordova  Gonzalez, 726
                                                        

F.2d 16 (1st Cir.  1984); In re Antonio Cordova  Gonzalez, 90
                                                         

J.T.S. 28 (P.R. 1990).   His dealings  with his client Lopez-

Nieves show a  lack of  consideration for the  duty of  trust

between lawyer and client that finds expression in Model Rule

1.8(a).   Standing alone, such a  transgression would warrant

significant punishment.   See,  e.g., People v.  Bennett, 843
                                                        

P.2d 1385, 1387 (Colo.  1993) (lawyer disbarred for borrowing

                             -4-

from clients); Lipson v. State Bar, 810 P.2d 1007 (Cal. 1991)
                                  

(lawyer suspended).    Here Cordova's  misconduct toward  his

client comes accompanied  by his misconduct in  the Cruz case

and his  verbal attacks upon opposing counsel  and the court.

Cordova had been  warned on  at least two  occasions, by  two

different courts, that  further intemperate accusations would

expose  him to  disciplinary action.   He  continued  to make

vitriolic and, as far as the record shows, unfounded personal

assaults.   Attorneys  have  on a  number  of occasions  been

disbarred for such conduct.  See, e.g., In re Evans, 801 F.2d
                                                   

at 706;  In re Whiteside,  386 F.2d  805 (2d Cir.  1967); see
                                                             

generally, ABA/BNA Lawyers' Manual on Professional Conduct at
         

101:609 and cases cited therein.  We therefore conclude that,

in this case, the punishment is  not out of proportion to the

offense.

                             III
                                

     We reject Cordova's claim that he was denied due process

during  the  investigation  and  resolution  of  the  charges

against him.  Although  attorney discipline proceedings  have

been called  "quasi-criminal," In  re Ruffalo, 390  U.S. 544,
                                             

550  (1968), the  due  process rights  of  an attorney  in  a

disciplinary proceeding "do not extend so far as to guarantee

the  full panoply  of  rights afforded  to  an accused  in  a

criminal case."  Razatos v. Colorado Supreme Court,  746 F.2d
                                                  

1429, 1435 (10th  Cir. 1984) (quoting People v. Harfmann, 638
                                                        

                             -5-

P.2d 745, 747 (Col.  1981)).  See also Rosenthal  v. Justices
                                                             

of Supreme  Court, 910 F.2d 561,  564 (9th Cir.  1990); In re
                                                             

Daley, 549 F.2d  469, 476 (7th Cir. 1977) and  cases cited at
     

footnote 6; Fitzsimmons v. State Bar of California, 667  P.2d
                                                  

700,  703-4   (Cal.  1983).    Rather,   an  attorney  facing

discipline "is entitled to  procedural due process, including

notice  and  an opportunity  to  be  heard."    Rosenthal  v.
                                                         

Justices of Supreme Court, 910 F.2d at 564.  See also Lowe v.
                                                          

Scott,  959 F.2d  323, 335  (1st Cir.  1992) (due  process in
     

proceeding to  revoke physician's license  requires notice of

the  charges and  an opportunity  to be  heard).   The record

shows  that Cordova  received notice  of the  charges against

him, and had an  opportunity to respond to those  charges, at

every stage of the proceedings.

     We also reject Cordova's claim that two of  the district

court  judges who  took part  in the  decision to  disbar him

should have refrained from  participation.  At various times,

Cordova filed  six motions  to disqualify Judges  Laffitte or

Perez-Gimenez.2   However, his subjective impressions of bias

or  prejudice, no  matter how  vehemently expressed,  find so

little, and such weak,  objective corroboration in the record

that we  see no reason to  deem the judges' decision  to take

part in the disciplinary  proceedings an abuse of discretion.

                    

2.  Several of  the motions also sought  the disqualification
of  Judge Fuste,  who recused  himself and  did not  sign the
opinion that disbarred Cordova.

                             -6-

See Blizard v.  Frechette, 601 F.2d  1217, 1220-21 (1st  Cir.
                         

1979).

                              IV
                                

     Under Fed. R.  App. P. 46(b),  when "it is  shown to  [a

court  of  appeals]  that any  member  of  its  bar has  been

suspended or  disbarred from practice  in any other  court of

record  . . .,  the member will  be subject to  suspension or

disbarment by  the  court [of  appeals]."   "[T]he record  of

prior  disciplinary  proceedings  in  district  court are  of

substantial  relevance in  determining  whether  an  attorney

should be disbarred from practice before" a court of appeals.

In re  Evans, 834 F.2d 90,  91 (4th Cir. 1987).   Cordova has
            

neither disproved the charges  against him, nor explained, as

Rule  46(b)  requires, why  we  should  not impose  the  same

sanction  as the  district  court.   Cordova's misconduct  in

dealings with  his Lopez-Nieves  and Cruz, and  his flagrant,

repeated  disrespect for  the tribunals  before which  he has

practiced, warrant his disbarment.

     The decision of the district court is affirmed.  Cordova
                                                   

is disbarred from practice before this court.
            

                             -7-